 

EXHIBIT 10.24

 

AGREEMENT FOR THE PROVISION OF HARDWARE, SOFTWARE,

TRAINING, SUPPORT AND MAINTENANCE AND PROJECT

MANAGEMENT SERVICES TO VODAFONE LIBERTEL N.V.

 

Between

 

Vodafone Libertel N.V.

 

-and-

 

Sycamore Networks, Inc.

 

June 12, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE


--------------------------------------------------------------------------------

  

HEADING

--------------------------------------------------------------------------------

     1.    DEFINITIONS    3 2.    COMMENCEMENT AND DURATION    7 3.    SCOPE OF
AGREEMENT    7 4.    OBLIGATIONS OF THE SUPPLIER    7 5.    LICENCE    9 6.   
USE ON A NON DESIGNATED SYSTEM    10 7.    BACK UP COPIES    10 8.   
OUTSOURCING    11 9.    PACKAGING    11 10.    [*]    11 11.    [*]    11 12.   
SOURCE CODE AND ESCROW    12 13.    NEW VERSIONS    13 14.    PRICE    14 15.   
PURCHASE ORDERS, PAYMENT AND DELIVERY    14 16.    SERVICES    18 17.   
WARRANTIES    18 18.    CONFIDENTIALITY    22 19.    TITLE AND RISK    23 20.   
INTELLECTUAL PROPERTY    24 21.    HEALTH AND SAFETY    25 22.    FORCE MAJUERE
   25 23.    TERMINATION    25 24.    LIMITATION OF LIABILITY    26 25.   
INSURANCE    27 26.    SUBCONTRACTING    27 27.    ASSIGNMENT    28 28.   
NOTICES    28 29.    AGENCY OR PARTNERSHIP    29 30.    WAIVER    29 31.   
ENFORCEMENT    29 32.    HEADINGS    29 33.    SEVERABILITY    29 34.   
AMENDMENTS    30 35.    SURVIVAL    30 36.    GOVERNING LAW AND DISPUTES    30
APPENDIX A    SPECIFICATIONS      APPENDIX B    DELIVERABLES, SERVICES AND
PRICES      APPENDIX C    [*]      APPENDIX D    SUPPORT AND MAINTENANCE
ARRANGEMENT      APPENDIX E    LICENSED PROGRAMS      APPENDIX F    QUALITY
ASSURANCE      APPENDIX G    [*] FORMS      APPENDIX H    TRAINING     

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.



--------------------------------------------------------------------------------

This Agreement is made this day the 12th day of June, 2002,

 

between

 

Vodafone Libertel N.V., whose registered office is at Avenue Ceramigue 300, 6221
KX Maastricht, The Netherlands (‘Vodafone’) of the one part

 

and

Sycamore Networks, Inc., a Delaware corporation, whose principal place of
business is at 150 Apollo Drive, Chelmsford, MA 01824, USA (‘Supplier’) of the
other part.

 

WHEREAS:

 

Supplier has agreed to provide the hardware, software, training, support and
maintenance and project management services to Vodafone on the following terms.

 

NOW IT IS HEREBY AGREED AS FOLLOWS:-

 

1. DEFINITIONS

 

“Agreement”   means this document, including all schedules and appendices and
all documents referred to in it as forming part of it, in each case as amended
from time to time. [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] “Bill of
Materials”   means the list of Supplier Hardware and Licensed Programs on a
Purchase Order accepted by Supplier. “Blanket Contractual Liability”   Blanket
Contractual Liability is a type of contract for insurance whereby a party
assumes (under the terms of the specific insurance contract) certain liabilities
of another per the terms of the specific insurance contract.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 3 of 31



--------------------------------------------------------------------------------

“Change of Control”   in respect of an entity shall mean (A) a merger or
reorganization transaction of the entity, where the stockholders or shareholders
of the entity immediately prior to the transaction do not hold immediately after
the transaction, directly or indirectly, shares of capital stock of the entity
surviving the transaction that represent a majority of the voting power of all
the capital stock of such surviving entity, and (B) where a person (who at the
date of this Agreement is not an affiliate of the entity) acquires beneficial
ownership of shares of capital stock of the entity that represent greater than
50% of the voting power of all capital stock of such entity party immediately
following such acquisition. “Computer Program”   includes instructions and data
recorded or stored and/or processed by any means whatsoever. “Confidential
Information”   has the meaning attributed to it in Clause 18. “Deliverables”  
means Licensed Programs, Licensed Program Materials, EFI&T and Equipment
provided by Supplier to Vodafone hereunder. “Delivery Date”   means the date
that specified Deliverables are to be delivered to a specified Site. “Designated
System”   means the CPU or computer on which Sycamore has authorized Vodafone to
operate the Licensed Programs. “EFI&T”   means the engineering, furnishing,
installation, testing and commissioning Services performed by Sycamore
hereunder. “Equipment”   means all the hardware Equipment detailed within
Appendix B. “Escrow Provisions”   means the provisions of Clause 12. “Faults”  
means the failure of any Deliverables to function and perform fully in
accordance with the Specification. “Licensed Programs”   means all the Computer
Programs identified in Appendix E. “New Version”   means in relation to any
Licensed Program, any improved, modified or corrected version of the Licensed
Program issued by the Supplier from time to time;

 

Page 4 of 31



--------------------------------------------------------------------------------

“Purchase Order”   means Vodafone’s standard purchase order form. “Sites”  
means the locations specified in accepted Purchase Orders where the Supplier
shall deliver any Deliverables. “Source Code”   in relation to any Licensed
Program shall include the machine readable code which when compiled generates
the Licensed Program and which is in a format understandable by a person trained
in the field; “Source Code Information”   means (i) all information of any
description which explains the structure, design, operation, functionality
and/or sequence of execution of the Licensed Program; and (ii) all information
of any description which relates to the maintenance and/or support of the
Licensed Program “Specification”   means Supplier’s specifications and
associated Program Documentation for the Equipment and Licensed Programs ordered
by Vodafone under accepted Purchase Orders this Agreement as detailed within
Appendix A and such other published specifications and associated Program
Documentation of Supplier as the parties hereto may from time to time agree in
writing are “Specifications” for purposes of this Agreement. “Software Products”
  means any software programs or firmware (software programs hard-coded onto the
circuit boards contained in the Equipment) supplied by Supplier to Vodafone
pursuant to this Agreement including but not limited to the Licensed Programs.
“Technical Information”   means documentation or records developed or possessed
by Supplier (with the right to disclose the same to others) at any time during
the term of this Agreement which relate to Supplier’s manufacturing processes,
Specifications, Program Documentation, patents, know-how and other techniques
necessary for the manufacturing of the Deliverables, including but not limited
to, such documentation or records relating to process sheets, manufacturing
assembly instructions, bills of material, approved supplier lists, schematics,
artwork, blueprints, test procedures, pertinent test equipment specifications,
fixtures and test bed specifications, internal/external software, diagnostics
and microcode as are necessary (i) to have manufactured, or test the
Deliverables from Supplier and/or Supplier’s suppliers (with such authorisation

 

Page 5 of 31



--------------------------------------------------------------------------------

    letter(s) from Supplier to Vodafone as necessary), and/or (ii) to duplicate,
Supplier’s manufacturing equipment. “Personnel”   means Supplier’s employees or
subcontractors assigned by the Supplier to provide the Deliverables. “Price”  
means the agreed prices for the Deliverables as specified within this Agreement.
“Program Documentation”   means in relation to the Deliverables or part thereof
the instruction manuals and user guides which are supplied by the Supplier to
Vodafone for the Equipment and Licensed Programs ordered by Vodafone under
Purchase Orders accepted under this Agreement and are recorded or stored by any
means whatsoever (including: in writing or other visible form; on tape or disc;
by mechanical or electrical, electronic, magnetic or optical means; and whether
or not such reproductions will result in a permanent record being made). “Terms
and Conditions”   means the terms and conditions of purchase set out in this
Agreement. “Use”   means the ordinary use of the Deliverables in the course of
Vodafone’s business as contemplated by this Agreement, including: (i) the use of
the Deliverables on the Designated System; (ii) any associated transmission over
any private or public network of any description whatsoever; and (iii) backup,
emergency and disaster recovery use in accordance with Clause 7. “Vodafone Group
Company”   means Vodafone Group Plc and any company or corporation in respect of
which Vodafone Group Plc owns (directly or indirectly) more than 15% of the
issued share capital; “Vodafone Property”   means property belonging to Vodafone
at any given time

 

Unless the Agreement otherwise requires the singular shall include the plural
and the plural shall include the singular and words importing persons shall
include firms and corporations.

 

Reference to Clauses and Appendices are references to Clauses and Appendices of
and to this Agreement. Any Appendices attached hereto shall form part of this
Agreement.

 

Page 6 of 31



--------------------------------------------------------------------------------

2. COMMENCEMENT AND DURATION

 

2.1 This Agreement shall be effective from the date hereof and unless terminated
earlier in accordance with the terms hereof, shall continue in effect for a
period of [*] (the “Initial Term”), after which it will renew automatically for
successive [*] additional terms unless either party provides written notice of
termination to the other party at least [*] prior to expiration of the initial
term or any extension thereof.

 

2.2 This Agreement shall supersede all previous Agreements and arrangements
between the parties governing the provision of the Deliverables.

 

3. SCOPE OF AGREEMENT

 

3.1 These Terms and Conditions shall apply to the provision of the Deliverables
by the Supplier, its agents, employees, successors and assigns to the exclusion
of any other terms and conditions.

 

3.2 No variation to these Terms and Conditions shall be binding unless made in
accordance with Clause 34.

 

4. OBLIGATIONS OF THE SUPPLIER

 

4.1 Each Deliverable supplied shall correspond in all respects with the agreed
Specifications therefor in effect at the date of such supply as detailed in
Appendix A attached hereto.

 

4.2 Without prejudice to other remedies it may have, Vodafone shall require the
Supplier to make good the Deliverables or part of the Deliverables which does
not comply with the Specification in effect at the date of supply thereof or any
terms and conditions of this Agreement pursuant to the warranty provisions in
Clause 17 below.

 

4.3 The Supplier shall co-operate with the representatives of Vodafone and
provide at all reasonable times the necessary access to the Supplier’s
facilities to enable those representatives to carry out their duties effectively
provided that such access does not disrupt the Supplier’s operation.

 

4.4 As and when required to do so, the Supplier shall provide the necessary
evidence to Vodafone to show that the standards of training relevant to the
Deliverables are of the standard required by Vodafone as set forth in Appendix G
attached hereto.

 

4.5 In the provision of the Deliverables in accordance with the Terms and
Conditions of this Agreement, the Supplier shall comply with all applicable
statutory provisions, bylaws, regulations and codes of practice issued by any

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 7 of 31



--------------------------------------------------------------------------------

 

government or local authoritative body having jurisdiction over the subject
matter of this Agreement.

 

4.6 The Supplier shall bear sole responsibility for payment of the salaries or
other remuneration to its Personnel who are engaged in the supply of the
Deliverables. The Supplier shall pay and report for all Personnel assigned to
the delivery of the Deliverables, any income tax, national insurance
contributions or other payments that the Supplier as employer is required to pay
by law. The Supplier shall be solely responsible for any health or disability
insurance, retirement benefits, or other welfare or pension benefits (if any) to
which such Personnel may be entitled. The Supplier agrees to defend, indemnify,
and hold harmless Vodafone, Vodafone’s officers, directors, employees and
agents, and the administrators of Vodafone’s benefit plans, from and against any
claims, liabilities or expenses relating to such remuneration, tax, national
insurance, or benefits provided that Vodafone shall promptly notify the Supplier
of any such claim when and as it comes to Vodafone’s attention, give Supplier
sole control over the defence and/or settlement of the claim, and co-operate
with Supplier in the defence and resolution of such claim and not settle or
otherwise dispose of such claim without the Supplier’s prior written consent.

 

4.7 The Supplier further undertakes as follows:

 

  4.7.1 to employ a sufficient number of suitably qualified Personnel to ensure
the proper fulfilment of its obligations under this Agreement.

 

  4.7.2 from time to time upon the reasonable request of Vodafone to provide the
necessary proof to Vodafone to show that the level of training of its Personnel
relevant to the delivery and subsequent upkeep and running of the Deliverables
is of the standard required by all relevant legislation and regulations.

 

  4.7.3 to provide management information to Vodafone and safeguard that the
detail of these reports shall be in line with reasonable requests from Vodafone
to enable it to effectively manage its business. Such requests may change from
time to time. The scope and detail of the information shall be as mutually
agreed by the parties.

 

  4.7.4 to inform Vodafone promptly of any Change of Control of the Supplier and
of any material change in its organisation or method of doing business which
might reasonably be expected to materially and adversely affect the performance
of the Supplier’s obligations and Vodafone’s rights under this Agreement.

 

  4.7.5 to adhere to security and safety procedures as instructed by Vodafone
during the delivery, installation, commissioning and testing of the Deliverables
at Vodafone sites.

 

Page 8 of 31



--------------------------------------------------------------------------------

  4.7.6 not to use Vodafone’s Trade Marks in any way or apply the Trade Mark to
any item not Vodafone’s Property or to engage into any practice or activity
likely to mislead any third party into believing that an item is Vodafone’s
Property or to bring Vodafone’s Trade Mark into disrepute.

 

5. LICENCE

 

5.1 On and subject to the provisions of Clause 5, Supplier hereby grants to
Vodafone a [*] (subject to Supplier’s right to revoke the Licence in the event
Vodafone breaches any term of the Licence), worldwide, non-transferable,
non-exclusive licence (the “Licence”) permitting and authorising Vodafone to Use
the relevant number of copies of each Licensed Program purchased by it under
this Agreement in object code on a Designated System in accordance with this
Agreement in conjunction with the Equipment with which such Licensed Program was
originally delivered.

 

5.2 The Licence will survive the termination or expiry of this Agreement except
in the instance where Vodafone has breached a term of the License and does not
cure such default within thirty (30) days of receipt of Supplier’s written
notice of such breach.

 

5.3 Subject only to the licenses specifically granted herein, Supplier is the
sole owner of all rights, title and interest, including all copyrights, patents,
trademarks, industrial designs, trade names, trade secrets and other
intellectual property rights in the Software Products. The Software Products are
copyrighted and Vodafone is only authorized to reproduce such copies of the
Software Products as may be reasonably required solely for back-up purposes.
Vodafone is hereby prohibited from otherwise copying or translating, modifying
or adapting the Software Products or, incorporating in whole or any part in any
other product or creating derivative works based on all or any part of the
Software Products other than for the internal purposes of Vodafone. Vodafone is
not authorized to license others to reproduce such copies of the Software
Products, except as expressly provided in this Agreement. Vodafone agrees to
ensure that all copyright, trademark and other proprietary notices of Supplier
affixed to or displayed on the Software Products will not be removed or
modified. Vodafone shall not decompile, disassemble or reverse engineer, any
Software Product or any component thereof, except as may be permitted under
Clause 12 hereof, in which case Vodafone must notify Supplier in writing. The
interface information necessary to achieve interoperability of the Software
Products with independently created Computer Programs will be provided by
Supplier on request and on payment by Vodafone of Supplier’s reasonable and
documented costs and expenses for procuring and supplying such information.

 

5.4 The rights and licenses granted to Vodafone with respect to any Software
Product furnished by Supplier may not be sold, licensed, sublicensed, rented,

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 9 of 31



--------------------------------------------------------------------------------

 

assigned or otherwise transferred to another party without the prior written
consent of Supplier, except Vodafone may assign to an entity controlling,
controlled by or under common control of Vodafone Group plc to which the
Equipment to which such Software Product is related is sold and provided such
entity agrees to be bound by the terms hereof. Vodafone shall provide written
notice of such assignment within a reasonable time thereafter.

 

5.5 Vodafone shall not reverse engineer, decompile or disassemble the Licensed
Programs, except Vodafone may reproduce and translate the form of the code of a
Software Product where such decompilation is indispensable to obtain the
information necessary to achieve the interoperability of an independently
created computer program with other programs provided that the conditions of
applicable Dutch law on the legal protection of Computer Programs are met and as
long as Vodafone has first asked Supplier to make available interface
information concerning such Software Product following application and Supplier
cannot make such information available.

 

6. USE ON A NON DESIGNATED SYSTEM

 

6.1 Vodafone may Use the authorised number of copies of the Licensed Program on
the then Designated Systems.

 

6.2 Vodafone shall not Use the Licensed Program on anything other than a
reasonably equivalent Supplier designated system without the prior consent of
the Supplier (which consent the Supplier shall not unreasonably withhold or
delay) except that Vodafone may replace the Designated System with a system of a
higher specification if it is not reasonably practicable for Vodafone to acquire
a system which is reasonably equivalent within such time as Vodafone may need it
at a reasonable price.

 

7. BACK UP COPIES

 

7.1 Vodafone may make [*] back-up copies of the Licensed Program. Each such copy
will in all respects be deemed to form part of the Deliverables and will in all
respects be subject to all the provisions of this Agreement except this Clause
7.1.

 

7.2 In addition to making back-up copies of the Licensed Program pursuant to
Clause 7.1, Vodafone may install all or any combination of the Licensed Program
on any computer system (wherever it may be located from time to time) solely for
the purpose of maintaining, implementing, operating and testing the emergency
and disaster recovery facilities used from time to time by or on behalf of
Vodafone.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 10 of 31



--------------------------------------------------------------------------------

8. OUTSOURCING

 

8.1 Vodafone may procure the provision of any service to Vodafone by any person,
and in particular (but without prejudice to the generality of this Clause 8.1.
Vodafone may outsource the operation of all or any or any combination of its
computer systems (including all or any or any combination of the Licensed
Program) to a third party. In such circumstances, irrespective of whether such
third party acts as Vodafone’s agent or as an independent contractor, such third
party may use the Deliverables under the provisions of this Agreement as if it
were Vodafone, except that such use must be restricted to use for the benefit of
Vodafone and/or the customers of Vodafone and such third party must agree in
writing to be bound by the terms and conditions of this Agreement.

 

9. PACKAGING

 

9.1 The Equipment shall be packed and marked (within and outside the packages)
in accordance with any applicable laws, regulations or requirements of Vodafone,
and properly packed and secured so as to reach their destination in an undamaged
condition.

 

10. [*]

 

10.1 [*]

 

11. [*]

 

11.1 [*]

 

11.2 [*]

 

11.3 [*]

 

11.4 [*]

 

11.5 [*]

 

11.6 [*]

 

11.7 [*]

 

11.8 [*]

 

11.9 [*]

 

11.10 [*]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 11 of 31



--------------------------------------------------------------------------------

11.12 [*]

 

11.13 [*]

 

11.14 [*]

 

11.15 [*]

 

11.16 [*]

 

11.17 [*]

 

12. SOURCE CODE AND ESCROW

 

12.1 The Supplier shall, [*], and only upon prior agreement (an “Escrow
Agreement”) on terms and conditions reasonably satisfactory to Supplier, deposit
a copy of the Source Code for the Licensed Program and Program Documentation in
escrow with [*] (hereafter “Escrow Agent”). The Supplier shall ensure that
Escrow Agent holds the Source Code under the terms of the Escrow Agreement to
which Escrow Agent, Vodafone and Supplier are party.

 

12.2 The Supplier shall, at its expense, maintain the escrow arrangement with
Escrow Agent, on the terms of Clause 12 for a period of [*] from the last
delivery of any Licensed Program under this Agreement or for such further period
as Vodafone and the Supplier shall agree; provided that Vodafone continues
during such period to purchase maintenance and support services on reasonable
terms covering such Licensed Program from Supplier. The Supplier shall keep the
Licensed Program, including Source Code and Program Documentation related
thereto in escrow.

 

12.3 In the event of any of the following; (i) upon Vodafone’s written request
in a form satisfactory to Escrow Agent, Escrow Agent shall release all of the
Source Code and Program Documentation to Vodafone (ii) upon Vodafone’s written
request Supplier shall release all of the Source Code Information to Vodafone:

 

  12.3.1 the commencement of any bankruptcy, insolvency, arrangement,
receivership, liquidation or other similar proceeding by or against Supplier or
any of its material properties or businesses, or the appointment of a trustee,
receiver, liquidator or custodian for Supplier or any of its material properties
or businesses, or if Supplier suffers the entry of an order for relief under
Title 11 of the United States Code, provided such action, proceeding or request
is not dismissed with sixty (60) days; or

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 12 of 31



--------------------------------------------------------------------------------

  12.3.2 the making by Supplier of a general assignment or deed of trust for the
benefit of creditors, or

 

  12.3.3 the Supplier [*].

 

12.4 Vodafone shall have the right, free of all charges, to use the Source Code
and Program Documentation released under this Clause 12 in order to use or
maintain the Licensed Programs and to modify or have modified such Licensed
Programs solely for the purposes of maintaining such Licensed Programs, or
having them maintained by third parties. Supplier shall retain all right, title
and interest to the Licensed Programs.

 

12.5 The Supplier shall provide a copy of the signed Escrow Agreement to the
Vodafone contact as per Clause 29, within 30 days of this Agreement being
signed.

 

13. NEW VERSIONS

 

13.1 The Supplier shall offer to Vodafone all New Versions that it offers to
supply to any other person provided that Vodafone has a then current support and
maintenance arrangement covering the Licensed Program for which the New Version
is offered. If Vodafone elects to take a New Version, it will be deemed to be
part of the Deliverables from and including the date Vodafone formally [*] the
New Version, and will be subject to the provisions of this Agreement.

 

13.2 The Supplier shall ensure that all New Versions of a Licensed Program are
compatible with the functionality of at least the immediately preceding version
of such Program. Provided Vodafone has continued to purchase support and
maintenance services covering the Licensed Programs, Supplier shall notify
Vodafone no later than thirty (30) days prior to the release of any New Version
which is not compatible with the version of a Licensed Program then in Use by
Vodafone.

 

13.3 Notwithstanding this Clause 13, provided that Vodafone has a then current
support and maintenance arrangement covering the Deliverables, the Supplier
shall as soon as is reasonably practicable, according to Supplier’s then current
practice, inform Vodafone of all anticipated changes and enhancements to the
Equipment and Licensed Programs included in the Deliverables.

 

13.4 The parties shall meet quarterly to discuss Supplier’s product roadmaps,
Vodafone’s network requirements and future technology and product requirements.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 13 of 31



--------------------------------------------------------------------------------

14. PRICE

 

The Price for each Deliverable shall be as detailed within Supplier’s
international price list, less any applicable discounts. Freight and insurance
charges are as detailed within Appendix A. Prices [*] Vodafone in accordance
with Incoterms 2000, [*].

 

14.1 The Price of the Deliverables shall be a [*] and shall not be subject to
[*] during the Initial Term without any prior written agreement between Vodafone
and the Supplier in accordance with Clause 35.

 

14.2 Supplier and Vodafone agree to review annually the Prices, [*] in the
Deliverables’ market. As a result of such review, Supplier [*] shall apply to
all Deliverables ordered after the date of such [*].

 

14.3 During the term of this Agreement, Supplier shall grant to Vodafone [*].

 

14.4 Support and maintenance are a separate cost that is listed in Appendix B.

 

15. PURCHASE ORDERS, PAYMENT AND DELIVERY

 

15.1 Purchase Order Procedure

 

  15.1.1 Delivery of Equipment and Licensed Programs and provision of
engineering, furnishing, installation and testing (“EFI&T”) services shall only
be made against an order by Vodafone on Vodafone’s standard Purchase Order form
that is made by mail, fax or electronic data interchange (“EDI”); each order
shall by signed in ink or electronically. Such Purchase Order shall specify the
Purchase Order number, part number for each item of Equipment desired, quantity
of each item of Equipment desired, the Site(s) to which the Equipment is to be
delivered, the route to which the Equipment relates and the dates desired for
shipment, delivery and installation of the ordered Equipment to such Site(s).
Before submitting Purchase Orders by EDI, Vodafone shall provide to Supplier the
names of the individuals who have the capacity and are authorised to submit EDI
Purchase Orders on behalf of Vodafone (each, an “Authorised User”). Vodafone may
change the Authorised Users upon five (5) business day’s prior written notice.
Vodafone shall maintain and assign an EDI password to each Authorised User.
Vodafone acknowledges that it has responsibility for password security. Vodafone
waives any future challenge to the validity or enforceability of any EDI
Purchase Order on the grounds that it was electronically submitted.

 

  15.1.2 Purchase Orders are subject to Supplier’s acceptance, which shall be
given in writing. Supplier agrees to accept each Purchase Order that meets the
requirements of Clause 15 for the full quantity of Equipment, Licensed Programs
and EFI&T ordered. Supplier shall use reasonable commercial efforts to accept
any Purchase Order submitted by Vodafone which is not substantially consistent
with such forecast. Supplier shall acknowledge its acceptance of a Purchase
Order within [*] after receipt of the Purchase Order.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 14 of 31



--------------------------------------------------------------------------------

  15.1.3 No Purchase Order, acknowledgment form or other ordering document or
communication from either party shall vary the terms and conditions of this
Agreement unless both parties expressly so agree in writing. In the event of any
conflict between the terms and conditions of this Agreement and those of any
Purchase Order acknowledgment form or other ordering document or communication,
the terms and conditions of this Agreement shall prevail unless both parties
expressly so agree in writing.

 

15.2 Delivery Dates

 

  15.2.1 The Delivery Date for any Equipment and/or Licensed Programs ordered
under this Agreement shall be as specified in Vodafone’s accepted Purchase
Order. The standard lead time for delivery after receipt of a Purchase Order is
[*]. On mutual agreement of the parties, this lead time can be shortened. In the
event that Vodafone places a Purchase Order for a quantity of Equipment and/or
Licensed Programs which is above the quantity in Vodafone’s Forecast in effect
not less than [*] prior to the date that such Purchase Order was made by
Vodafone, Supplier shall [*] from the date of Supplier’s receipt of the Purchase
Order. If a Purchase Order is not confirmed or rejected by Sycamore [*], the
Purchase Order will be deemed to be accepted by Sycamore.

 

  15.2.2 If Supplier is unable to deliver some or all of the Deliverables on or
before the scheduled Delivery Date, Supplier shall promptly notify Vodafone,
giving Vodafone a new delivery date and Vodafone may, at its option, (1) [*], or
(2) [*]. If Supplier is able to deliver some but not all of the full quantity of
Equipment or Licensed Programs ordered, Supplier shall notify Vodafone promptly,
and Vodafone may, at its sole option, consent to such partial delivery. The
undelivered portion of the order shall be subject to the terms of this Clause
15.2.2.

 

  15.2.3 Vodafone and Supplier shall negotiate a mutually agreeable delivery
date on any request by Vodafone to accelerate delivery and/or installation of
Equipment to a date earlier than the agreed Delivery Date(s).

 

15.3 Shipping Notification

 

  15.3.1 Supplier shall advise Vodafone of all impending shipments at least [*]
in advance of despatch from Supplier’s premises. Such notice shall be by written
or telegraphic means and addressed to Vodafone’s project manager for the
Deliverables.

 

15.4 Reschedule

 

  15.4.1 Vodafone may by giving Supplier written notice at any time up to [*]
prior to the date of shipment reschedule at no charge delivery and/or
installation of all or any part of any Purchase Order for a cumulative period
not exceeding [*] after the original scheduled Delivery Date. Supplier shall use
reasonable

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 15 of 31



--------------------------------------------------------------------------------

 

efforts to accommodate any request by Vodafone to reschedule within less than
[*] of the date of shipment.

 

15.5 Cancellation

 

  15.5.1 For the first ring of the installed Deliverables, as defined in the
Bill of Materials attached to the Purchase Order, upon at least [*] written
notice to Supplier prior to the originally-scheduled shipment date of a Purchase
Order under this Agreement, Vodafone may cancel the shipment of Equipment or
Licensed Programs without charge. The following cancellation charges shall apply
to any cancellations made by Vodafone less than [*] prior to shipment as
liquidated damages and not as a penalty based on the number of days prior to the
scheduled delivery that written notice of cancellation is received by Supplier:

 

Days Notice

--------------------------------------------------------------------------------

   Charge


--------------------------------------------------------------------------------

     (% of cancelled order)

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

  15.5.2 For rings or equipment subsequent to the first ring of installed
Deliverables as defined in the Bill of Materials attached to the Purchase Order,
upon at least [*] written notice to Supplier prior to the originally-scheduled
shipment date of a Purchase Order under this Agreement, Vodafone may cancel any
shipment of any Equipment or Licensed Programs without charge. The following
cancellation charges shall apply to any cancellations made by Vodafone less than
[*] prior to shipment as liquidated damages and not as a penalty based on the
number of days prior to the scheduled delivery that written notice of
cancellation is received by Supplier:

 

Days Notice

--------------------------------------------------------------------------------

   Charge


--------------------------------------------------------------------------------

     (% of cancelled order)

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

15.6 This section is intentionally blank.

 

15.7 Invoices

 

  15.7.1 Purchases from Supplier shall be invoiced by Supplier and paid by
Vodafone [*] unless otherwise agreed in writing by the parties.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 16 of 31



--------------------------------------------------------------------------------

The Supplier shall send invoices to Vodafone for each Deliverable in accordance
with the Bill of Material and Price Summary attached to the Purchase Order and
section 15.7.2, at the following address

 

Vodafone Libertel N.V.

Afdeling Crediteuren

P.O. Box 1500

6201 BM Maastricht

The Netherlands

 

  15.7.2 Each invoice shall quote the following information, as applicable:

 

the Agreement number.

the specific nodes in the ring that is the subject of the Purchase Order

the description of the Deliverables provided

[*] the route were deemed accepted pursuant to Clause 11 above

the description of and Site(s) where EFI&T services were performed

the unit and total price in Euros for the Deliverables and Services rendered

 

  15.7.3 Each separate invoice submitted by the Supplier shall constitute a
separate entitlement to payment from Vodafone.

 

  15.7.4 Vodafone shall pay each invoice as follows:

 

[*]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 17 of 31



--------------------------------------------------------------------------------

16. SERVICES

 

16.1 Supplier and Vodafone agree to negotiate in good faith and without undue
delay to agree to a separate support and maintenance arrangement for the
provision by Supplier to Vodafone of the support and maintenance services
contemplated by Appendix D at the price set forth in Appendix A and effective
from the date of Acceptance of each route.

 

16.2 Supplier shall continue to provide service and support for elements of the
Deliverables, including but not limited to [*] from the date which Supplier
notifies Vodafone in writing of its decision to discontinue the supply of the
Deliverables or any element of the Deliverables, provided that Vodafone has
continued during the term of this Agreement and continues during such [*] to
purchase support and maintenance services covering the Deliverables. [*]

 

17. WARRANTIES

 

17.1 The Supplier warrants to Vodafone that the provision of the Deliverables
will be carried out by appropriately qualified and trained Personnel with due
care and diligence and in accordance with generally accepted industry standards.

 

17.2 The signatory for each party to this Agreement warrants and represents to
the other party that: (i) he the signatory has all necessary authority, power
and capacity to execute this Agreement on behalf of the party on behalf of which
he signs; (ii) the party on behalf of which he signs has all necessary
authority, power and capacity to enter into this Agreement and that all
necessary actions have been taken for that party to enter into it properly and
lawfully.

 

17.3 Each party warrants and represents to the other that it is properly
constituted and incorporated under the Laws of the jurisdiction of its
incorporation and has all necessary licences, registrations, consents and
approvals from all relevant governmental, quasi-governmental and regulatory
bodies to perform its obligations under this Agreement.

 

17.4 The Supplier warrants that it has the right, power and authority to permit
and authorise Vodafone to Use the Deliverables in accordance with this
Agreement.

 

17.5 The Supplier warrants that except to the extent it has full title to and
property in the Deliverables, the Supplier has obtained the consent of any third
party which has any title to, or right or interest in, the Deliverables to
permit and authorise Vodafone to Use the Deliverables in accordance with this
Agreement and that Vodafone’s rights under this Agreement for licenses granted
prior to any termination or alteration of Supplier’s relationship with any third
party (including the right to Use the Deliverables) will not be adversely
affected by the termination or alteration of the relationship between

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 18 of 31



--------------------------------------------------------------------------------

 

the Supplier and any such third party subsequent to the granting of any such
license.

 

17.6 The Supplier warrants that the Deliverables will be of satisfactory
quality; free from defects in design and workmanship; shall comply with the
Specification therefor at the time of supply.

 

17.7 The Supplier warrants that the Deliverables are [*] with any other Computer
Programs operating on the same system platform or an [*] to this Agreement and
that the installation and/or Use of the Deliverables will not prejudice the
functionality or performance of the [*].

 

17.8 The Supplier warrants that the Licensed Programs do not contain any code or
routines which give rise to [*] in the Program Documentation. However, the
Licensed Programs are not warranted to be error free or run uninterrupted.

 

17.9 The Supplier warrants that the Deliverables [*] in accordance with the
Program Specifications after any period of time or event notwithstanding that
Vodafone may be in arrears in paying any charges due under this Agreement.

 

17.10 Provided that Vodafone uses the Licensed Programs in accordance with the
Specification, the Supplier warrants that neither the Licensed Program, nor any
other Computer Program used or supplied by the Supplier as part of the
Deliverables, nor any media on which any of the aforesaid are stored or supplied
to Vodafone, contain or include any instructions or other code which either
alone or in combination with any other instructions or code will, unless such
effect is a reasonably foreseeable consequence of the actions of Vodafone or its
customers, have (whether directly or indirectly) any adverse effect (whether
permanent, temporary, irreversible or reversible) on any hardware, Computer
Program, data or other thing whatsoever, including:

 

  (a) Any deterioration in the performance of: (i) Any computer equipment
whatsoever (whether owned or used by Vodafone or otherwise); and/or (ii) The
Licensed Program; and/or (iii) Any other Computer Program whatsoever (whether
owned or used by Vodafone or otherwise).

 

  (b) Any damage to or corruption of: (i) Any computer equipment whatsoever
(whether owned or used by Vodafone or otherwise); and/or (ii) The Licensed
Program; and/or (iii) Any other Computer Program and/or data whatsoever (whether
owned or used by Vodafone or otherwise).

 

17.11 Other than passwords that Vodafone institutes for the Deliverables, the
Supplier warrants that no special hardware, passwords or other devices and/or
means are required for Vodafone and its customers to obtain the full benefit and
Use of the Licensed Program.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 19 of 31



--------------------------------------------------------------------------------

17.12 Warranty Period. Warranties provided in Clause 17 shall apply during the
Warranty Period, as defined below. The Warranty Period is [*]. Equipment and
Software Product support beyond these periods is available at additional cost
under the terms of Supplier’s support and maintenance service arrangement.
Warranties provided in Clause 17 in respect of a Deliverable shall commence [*].

 

17.13 Warranty Claims: Supplier shall incur no liability under this warranty if
Vodafone fails to provide Supplier with notice of the alleged defect during the
applicable Warranty Period. Supplier shall incur no liability under this
warranty if Supplier’s tests disclose that the alleged defect is due to causes
not within Supplier’s reasonable control, including alteration or abuse of the
goods.

 

17.14 Supplier warrants and represents that the software shall record, store,
process, and present calendar dates falling on or after January 1, 2000, in the
same manner, and with the same functionality, as such Products record, store,
process and present calendar dates falling on or before December 31, 1999.
Supplier further warrants that in all other respects such software shall not
lose functionality or degrade in performance as a consequence of such software
operating in a date later than December 31, 1999. Notwithstanding the foregoing,
Supplier shall have no responsibility to the extent any loss of functionality or
degradation or failure to record, store, process or present calendar dates
falling on or after January 1, 2000 is caused by the failure to so perform of
any software of systems other than Supplier’s used by Vodafone or any other
supplier of Vodafone.

 

17.15 Supplier warrants, except as stated in the Specifications, or as otherwise
agreed, that any software provided to Vodafone by Supplier shall, to Supplier’s
knowledge as of the date of this Agreement: [*].

 

17.16 Disclaimer of Warranties: EXCEPT FOR THE EXPRESS WARRANTIES STATED IN THIS
SECTION AND [*], THE PRODUCTS ARE PROVIDED “AS IS” AND SUPPLIER DISCLAIMS ANY
AND ALL OTHER WARRANTIES CONDITIONS OR TERMS WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE PRODUCTS PROVIDED UNDER THIS AGREEMENT OR ANY
COLLATERAL CONTRACT INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES CONDITIONS OR
TERMS OF SATISFACTORY QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR NON INFRINGEMENT AS WELL AS ANY WARRANTIES ARISING FROM COURSE OF
DEALING, USAGE OR TRADE PRACTICE OR OTHER IMPLIED BY LAW WARRANTIES AGAINST
HIDDEN DEFECTS.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 20 of 31



--------------------------------------------------------------------------------

17.17 Remedies:

 

  17.17.1 Problem Resolution: After receiving the notice contemplated by Clause
17.13 , Supplier’s Technical Assistance Center (“TAC”) will notify Vodafone of
its designation of one of the following problem resolution methods:

 

  (i) Return to Factory: The allegedly defective hardware, at the field
replacement unit (“FRU”) level, must be returned to Supplier in accordance with
Supplier’s Return to Factory repair procedures. Repaired or replacement FRU’s
will be shipped within twenty (20) business days of receipt of the defective
FRU. There is a no trouble found (“NTF”) charge for FRU’s returned under
warranty which are found not to be defective. The parties acknowledge that this
provision applies to warranty Services provided pursuant to this Agreement and
that Vodafone may obtain superior repair procedures by entering into a Support
Services Agreement with Sycamore.

 

  (ii) Other: TAC will use best efforts to provide, on a non-priority basis,
repair, correction or workaround of the problem by means of telephone support,
including patches, corrective software releases or other means reasonably
determined by Supplier.

 

Under the Return to Factory alternative, if a Product is determined not to be
defective or to have a defect due to causes not within Supplier’s reasonable
control, Supplier’s then current repair price as listed in the price list will
apply. The problem resolution provided pursuant to the support and maintenance
arrangement entered into pursuant to Clause 17 hereof shall be additional to
that provided in this Clause 17.18.1.

 

  17.17.2 Warranty Repair (Return to Factory): If TAC designates Return to
Factory as the appropriate problem resolution method, the following provisions
apply.

 

  (a) During the first [*] of the warranty period, Supplier may at its option
provide an advance replacement of a defective FRU. Supplier will repair or
replace defective FRU hardware covered under warranty [*] receipt of the
Product. The warranty period for the replaced product shall be [*] or the
remainder of the warranty period of the original unit, whichever is greater.
Supplier will ship surface freight. Expedited freight is at Vodafone’s expense.

 

  (b) Vodafone, in such event, must return the defective Product to Supplier
within [*] of receipt of the replacement product. If the defective Product is
not returned within this time period, Supplier will bill Vodafone for the
Product at list price, less Vodafone discount, if applicable. The warranty
repair

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 21 of 31



--------------------------------------------------------------------------------

 

procedures provided under the support and maintenance arrangement entered into
pursuant to Clause 17 hereof shall be additional to that provided in this Clause
17.17.2.

 

  17.17.3 Failure to meet Specification: If during the Warranty Period, Vodafone
gives Supplier notice stating that any [*] fails to comply with the
Specification therefor at the time of the supply of such [*] to Vodafone [*] and
Supplier’s efforts to repair or replace such Deliverable has not resulted in
such Deliverable complying with such Specification, Supplier shall, at its
option:

 

  (a) [*]

 

  (b) [*]

 

Any such reduction in the purchase price paid under this Clause 17.18.3(a) above
shall be paid by Supplier in the form of a credit.

 

  17.17.4 To the extent that any Deliverable does not comply to Specification
therefor at the time of the supply of such Deliverable to Vodafone then Supplier
shall continue to provide support in accordance with the terms of the support
and maintenance arrangement between Supplier and Vodafone, but without prejudice
to any other rights of Vodafone with respect to such breach of warranty.

 

  17.17.5 Out-of-Warranty Repair (Hardware): Supplier will either repair or, at
its option, replace defective Product hardware not covered under warranty within
[*] of its receipt. Repair charges are available from the Repair Facility upon
request. The warranty on a serviced Product is [*] from date of shipment of the
serviced unit. Out-of-warranty repair charges are based upon the prices in
effect at the time of return. The out-of-warranty repair procedures provided
under the support and maintenance arrangement entered into pursuant to Clause 17
hereof shall be additional to that provided in this Clause 17.18.5.

 

18. CONFIDENTIALITY

 

18.1 Each party shall keep confidential and shall not copy, issue or in any way
use or disclose to any third party any documents or other information whatsoever
obtained or received by it from the other party arising out of or in connection
with this Agreement (“Confidential Information”), unless otherwise authorised by
the prior written consent of the other party. This provision shall not apply to
information (a) disclosed by Vodafone to any other Vodafone Group Company,
provided that such company agrees to be bound by these confidentiality terms in
writing or (b) manifestly in the public domain or (c) that is required to be
disclosed by law, regulation, regulatory authority, legal

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 22 of 31



--------------------------------------------------------------------------------

 

process, or the rules of any stock market on which the securities of either
party are listed or quoted for trading.

 

18.2 Subject to Clause 18.1(c) above, neither party shall, without the prior
written consent of the other, advertise or disclose or allow to be advertised or
disclosed to any third party, its entry into this Agreement or any details
thereof. Such consent shall not be unreasonably withheld or delayed.

 

18.3 Notwithstanding the termination of this Agreement for whatever reason, the
obligations of confidentiality shall, unless otherwise agreed, continue for a
period of 3 years from such termination of this Agreement.

 

18.4 The Deliverables contain Confidential Information. Vodafone shall not copy
the whole or any substantial part of any Confidential Information contained in
the Deliverables except to another Vodafone Group Company which has agreed to be
bound by these confidentiality terms in writing or otherwise in accordance with
this Agreement without the approval of the Supplier. The Supplier shall not
unreasonably withhold or delay such approval.

 

18.5 Vodafone shall not modify, merge or combine the whole or any substantial
part of the Deliverables with any other Computer Programs or documentation
except in accordance with this Agreement.

 

18.6 Vodafone shall not assign, transfer, sell, lease, rent out, charge or
otherwise deal in or encumber the Deliverable Software, nor use it on behalf of,
or make it available for use to, any third party except in accordance with this
Agreement.

 

19. TITLE AND RISK

 

19.1 Risk of loss or damage to the Deliverables shall pass to Vodafone Delivered
[*].

 

19.2 Title of all Vodafone Property other than the Deliverables before its been
[*] above shall remain with Vodafone at all times. Title to each Deliverable
shall pass to Vodafone at the time of [*] the Deliverable containing such
element. The Supplier shall not claim title to any Vodafone Property under any
circumstances whatsoever. The Supplier shall not pledge, pawn or mortgage
Vodafone Property or in way or create a charge or security over the same.
Notwithstanding the above, title to the Licensed Programs shall never pass to
Vodafone and shall always remain with Supplier.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 23 of 31



--------------------------------------------------------------------------------

19.3 All shipments with destinations outside of the US shall be subject to
Supplier’s determination that such shipments are in compliance with all
applicable export and import regulations and Vodafone shall provide such
documentation and assistance reasonably necessary to ensure US export control
compliance.

 

20. INTELLECTUAL PROPERTY

 

20.1 Except as described in this Agreement, Supplier does not grant and Vodafone
acknowledges that it shall have no right, license or interest in any of the
patents, designs, copyrights, trademarks, or trade secrets owned, used or
claimed now by Supplier. All applicable rights to such patents, designs,
copyrights, trademarks, and trade secrets are and will remain the exclusive
property of Supplier. Subject to the rights expressly granted to Vodafone by
this Agreement, title to and ownership of the intellectual property rights
contained in the Deliverables or Supplier’s confidential information shall
remain Supplier’s sole property.

 

20.2 The Supplier shall promptly notify Vodafone of the existence and extent of
any Third Party Rights of which the Supplier is or ought to be or becomes aware.

 

20.3 Subject to the limitations in Clause 21.4 below, Supplier agrees to defend,
indemnify and hold Vodafone harmless from and against all final awards of
damages based upon claims and judicial or governmental determinations that the
Deliverables as delivered by Supplier under this Agreement infringes or
misappropriates any applicable patent rights, copyrights, trade secrets, or
trademarks. Supplier’s obligation hereunder is predicated upon Vodafone’s prompt
notification to Supplier of any actual or threatened claim, Vodafone’s full
co-operation, at Supplier’s expense, in the defence thereof and the granting to
Supplier of the sole control over the defence or settlement of the claim.

 

In the event that the use or sale of all or any portion of the Deliverables is
enjoined, or, in Supplier’s judgement, may be enjoined, as a result of a suit
based on alleged infringement or misappropriation of the third party
intellectual property rights, Supplier agrees to either: (i) procure for
Vodafone the right to continue to use the Product, or (ii) replace or modify the
infringing or misappropriating Product so that it becomes non-infringing.

 

20.4

Regardless of any other provisions of this Agreement, Clause 21 shall not apply
(i) to any designs, specifications or modifications originating with or
requested by Vodafone subsequent to the Specification as agreed at the effective
date of this Agreement, or (ii) to the combination of any Deliverables with
other equipment, software or products not supplied by Supplier if such
infringement or misappropriation would not have occurred but for such
combination, or (iii) Vodafone’s failure to install an update provided at no

 

Page 24 of 31



--------------------------------------------------------------------------------

 

additional charge, where the update would have avoided the infringement claim.

 

20.5 THIS CLAUSE 20 STATES VODAFONE’S SOLE AND EXCLUSIVE REMEDY FOR ANY
INFRINGEMENT OR MISAPPROPRIATION OF ANY THIRD PARTY PATENT RIGHTS, COPYRIGHTS,
TRADE SECRETS, TRADEMARKS OR ANY OTHER INTELLECTUAL PROPERTY RIGHTS.

 

21. HEALTH AND SAFETY

 

21.1 Vodafone shall without any costs to the Supplier provide the Supplier while
providing the Deliverables and performing EFI&T with a safe and secure workplace
and such facilities as the Supplier may reasonably require while on Vodafone’s
premises and allow access to such premises at all reasonable times for the
purpose of this Agreement.

 

21.2 The Supplier agrees to observe the provisions of any applicable health and
safety legislation and any amendments thereto and, while on Vodafone’s premises,
the Supplier will conform with Vodafone’s safety and security rules and
procedures from time to time in force and notified to the Supplier.

 

21.3 The Supplier shall without any costs to Vodafone provide Vodafone with a
safe and secure workplace and such facilities as Vodafone may reasonably require
while on the Supplier’s premises.

 

22. FORCE MAJEURE

 

22.1 Notwithstanding any other provisions of this Agreement, neither party shall
be liable for any failure to perform its obligations hereunder if such a failure
is caused by circumstances beyond its reasonable control. In the event that
either party are unable to perform their obligations by reason of [*].

 

22.2 Vodafone may at its sole discretion engage a third party to provide EFI&T
services for the Deliverables until such time as the Supplier, upon giving
Vodafone reasonable notice in writing, is able once again to perform in
accordance with the Agreement.

 

23. TERMINATION

 

23.1 This Agreement shall naturally terminate as defined in Clause 2.1 herein.
Notwithstanding the aforementioned, this Agreement may be terminated by either
party for convenience upon giving [*] written notice to the other party.

 

Page 25 of 31



--------------------------------------------------------------------------------

23.2 Vodafone may at any time terminate this Agreement or terminate a part of
this agreement or a specific Purchase Order forthwith by written notice to the
Supplier, in the event that any of the following should occur:-

 

  23.2.1 The Supplier fails to provide the Deliverables to Vodafone’s reasonable
satisfaction, where such a failure shall have been notified to the Supplier by
Vodafone and the Supplier shall have failed to remedy the same to the reasonable
satisfaction of Vodafone [*] of such a notice.

 

  23.2.2 The Supplier commits any material breach of this Agreement and fails to
remedy such breach [*] of a notice by Vodafone requiring the Supplier so to do.

 

  23.2.3 If an event of Force Majeure continues [*] after the event of Force
Majeure has arisen as defined in Clause 23.

 

23.3 Either party may, without prejudice to any other right or remedy of either
party, terminate this Agreement by written notice to the other party to take
immediate effect if the other party ceases or threatens to cease to carry on
business or suspends or threatens to suspend all or substantially all of its
operations (other than temporarily by reason of strike) or suspends payments of
its debts or is unable to pay its debts or suffers any act of insolvency or
bankruptcy.

 

23.4 In the event of lawful termination, no compensation or remuneration for
loss of revenue or otherwise shall be or become due to the other party with the
exception of moneys outstanding for delivered Deliverables and/or EFI&T services
performed.

 

23.5 Supplier may terminate this Agreement if Vodafone commits any material
breach of this Agreement and fails to remedy such breach within thirty (30) days
of a notice by Supplier requiring Vodafone so to do. Supplier shall also have
the right to take any or all of the following actions: (A) declare this
Agreement to be in default and all amounts payable under this Agreement shall
become immediately due and payable; (B) suspend delivery to Vodafone and/or
performance of services until the default is cured by Vodafone; (c) proceed by
court action to enforce performance and/or recover damages; and/or (d) terminate
this Agreement. If Supplier continues to make shipments after Vodafone’s
default, Supplier’s action shall not constitute a waiver of any rights or
remedies, or affect Supplier’s legal remedies under this Agreement.

 

24. LIMITATION OF LIABILITY

 

THE SUPPLIER’S MAXIMUM LIABILITY UNDER THIS AGREEMENT ARISING OUT OF THE
MANUFACTURE, SALE, SUPPLY, SERVICE OR

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 26 of 31



--------------------------------------------------------------------------------

SUPPORT OF DELIVERABLES OR THEIR USE, WHETHER BASED ON WARRANTY, CONTRACT, TORT
(INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, SHALL BE LIMITED TO
500,000 EUROS PER INCIDENT OR SERIES OF CONNECTED INCIDENTS AND A MAXIMUM OF
[*]. IN NO EVENT SHALL SUPPLIER BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY PUNITIVE DAMAGES OR LOST PROFITS, WHETHER FORESEEABLE
OR UNFORESEEABLE, OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS, LOSS OF GOODWILL, LOST OR DAMAGED DATA OR SOFTWARE, LOSS OF USE OF THE
DELIVERABLES, DOWNTIME OR COSTS OF SUBSTITUTE PRODUCTS OR EQUIPMENT) ARISING
FROM SUPPLIER’S SALE AND DELIVERY OF THE DELIVERABLES OR ANY OTHER ACT OF
SUPPLIER IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUPPLIER HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. NO LIMITATION AS TO DAMAGES FOR PERSONAL INJURY
IS HEREBY INTENDED.

 

25. INSURANCE

 

Supplier, at its sole cost and expense, shall carry and maintain insurance with
an “A” rated company or companies insuring the Supplier, its agents, employees
or associates as follows:

 

[*]

 

Supplier shall provide Vodafone with a Certificate of Insurance stating that the
foregoing insurance policies are in full force and effect. Supplier shall give
Vodafone at least thirty (30) days written notice before the policy or policies
are cancelled or materially altered.

 

26. SUBCONTRACTING

 

26.1 The Supplier shall not be entitled to subcontract any part of the
Deliverables to any third party except with the prior written consent of
Vodafone and Vodafone’s approval of the identity of the subcontractor. Such
consent shall not be unreasonably withheld. Notwithstanding the foregoing, the
Supplier shall nevertheless be responsible to Vodafone for the proper rendering
of the Deliverables as if the Supplier itself had performed it.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

Page 27 of 31



--------------------------------------------------------------------------------

27. ASSIGNMENT

 

27.1 Neither party shall be entitled to assign, subcontract transfer or dispose
of any of their rights or obligations under this Agreement without the prior
written consent of the other party, except (1) that Vodafone may assign this
Agreement other than Clause 20 hereof in whole or part to any Vodafone Group
Company provided such party agrees in writing to be bound by this Agreement as
if it were Vodafone; and (2) Supplier may assign this Agreement to a third party
which acquires all or substantially all of Supplier’s stock or assets subject to
Vodafone’s written consent which shall not be unreasonably withheld unless
Vodafone has reasonable grounds for believing that such third party will not
perform Supplier’s obligations under this Agreement.

 

28. NOTICES

 

28.1 All notices required to be given hereunder shall be deemed sufficiently
given if sent by facsimile or registered post to the address set out below, or
to such other address as may be designated by either party from time to time in
writing to the other party:

 

If to Vodafone:

 

For commercial matters to:

 

Vodafone Libertel N.V.

Afdeling Procurement

P.O. Box 1500

6201 BM Maastricht

Netherlands

Fax: 043.355.76.86

 

For technical and operational matters to:

 

Vodafone Libertel N.V.

Afdeling ND

PO Box 1500

6201 BM Maastricht

Netherlands

Fax: 043.355.74444

 

Invoices shall be sent to:

 

Vodafone Libertel N.V.

Afdeling Crediteuren

P.O. Box 1500

6201 BM Maastricht

Netherlands

 

Page 28 of 31



--------------------------------------------------------------------------------

If to the Supplier:

 

Legal Department

Sycamore Networks, Inc.

150 Apollo Drive

Chelmsford, MA 01824 USA

Fax: 978.244.1097

 

29. AGENCY OR PARTNERSHIP

 

29.1 Nothing in this Agreement shall constitute or be deemed to constitute a
partnership between the parties hereto or constitute either party as agent for
the other for any purpose whatsoever and neither party shall have the authority
or power to bind the other party or to contract in the name of or create a
liability of the other in any way or for any purpose.

 

30. WAIVER

 

30.1 No waiver or default by either party of any term or condition of this
Agreement shall be construed to be a waiver of that provision or any other
provision herein.

 

31. ENFORCEMENT

 

31.1 No relaxation, forbearance or delay by either party in enforcing any Terms
and Conditions herein shall prejudice, affect or restrict the rights of that
party hereunder, nor shall any waiver by either party of any breach operate as a
waiver of any subsequent or continuing breach thereof.

 

32. HEADINGS

 

32.1 The headings of the Terms and Conditions are for convenience only and shall
not affect the construction thereof.

 

33. SEVERABILITY

 

33.1 If any provision of these terms is held by any competent authority to be
invalid or unenforceable in whole or in part the validity of all other
provisions of these Terms and Conditions and the remainder of the provision in
question shall not be affected thereby.

 

Page 29 of 31



--------------------------------------------------------------------------------

34. AMENDMENTS

 

34.1 This Agreement shall not be varied or amended otherwise than by an
amendment in writing signed on behalf of both parties by their duly authorised
representatives.

 

35. SURVIVAL

 

35.1 Except as otherwise provided herein, the following Clauses shall survive
termination of this Agreement:

 

1, 4, 5, 6, 7, 8, 12, 13, 15.8.5, 17, 18, 19, 20, 24, 27, 34, 35.

 

36. GOVERNING LAW AND DISPUTES

 

36.1 This Agreement shall be governed by and construed in accordance with Dutch
law. The applicability of the United Nations Convention on Contracts for the
International Sale of Goods, of 11 April 1980, as may be amended from time to
time (“Vienna Sales Convention”) is expressly excluded.

 

36.2 All disputes arising in connection with this Agreement will be subject to
the sole jurisdiction of the competent courts of Amsterdam.

 

Page 30 of 31



--------------------------------------------------------------------------------

Signed for and on

behalf of:

Vodafone

     

Signed for and on

behalf of:

Sycamore Networks, Inc.

By:           By:     Name:           Name:     Title:           Title:    

Date:

         

Date:

   

Witness for and on

behalf of:

Vodafone

     

Witness for and on

behalf of:

Sycamore Networks, Inc.

By:           By:     Name:           Name:     Title:           Title:    

Date:

         

Date:

   

 

Page 31 of 31